  Case 3:20-cv-00089-BEN-MDD Document 10 Filed 06/26/20 PageID.46 Page 1 of 1




                         United States District Court
                           SOUTHERN DISTRICT OF CALIFORNIA


Luminence, LLC.
                                                           Civil Action No. 20-cv-00089-BEN-MDD

                                             Plaintiff,
                                      V.
Kelly Benoit Leach an individual doing                       JUDGMENT IN A CIVIL CASE
business as Novel Graphics Personalized
Gifts, a sole proprietorship; Does 1-10
                                           Defendant.


Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
or heard and a decision has been rendered.

IT IS HEREBY ORDERED AND ADJUDGED:
The Court GRANTS Defendant’s Motion to Dismiss without prejudice.




Date:          6/26/20                                        CLERK OF COURT
                                                              JOHN MORRILL, Clerk of Court
                                                              By: s/ M. Exler
                                                                                     M. Exler, Deputy
